— 'In an action for an injunction to restrain the expulsion of certain of the plaintiffs from, and restoring them to good standing in, the defendant local and national unions, and for other relief, plaintiffs appeal from an order denying their motion for an injunction pendente lite. Order affirmed, without costs. The action should be tried. (See Horsfall v. Schuler, 217 App. Div. 146; Bergen Beach Land Gorp. v. City of New York, 192 App. Div. 884, and Schenak v. Underhill, 205 App. Div. 162.) Nolan, P. J., Adel, MaeCrate and Schmidt, JJ., concur; Murphy, J., dissents, votes to reverse the order and to grant the motion.